Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/005556, filed on 02/16/2018.
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 08/14/2019 and 04/08/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were submitted on 08/14/2019. These drawings are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 “a forming apparatus which supplies”
Claim 1, line 2 and Claim 6, line 2
“a supply device which supplies”
Claim 1, line 4 and Claim 6, line 5
“a control device which controls”
Claim 1, line 5 and Claim 6, line 5
“a control unit which controls”
Claim 1, line 10 and Claim 6, line 10
 “a storage unit which stores”
Claim 2, line 1 and Claim 7, line 1
“the control unit controls”
Claim 2, line 3 and Claim 7, line 3
 “a rotating part capable of rotating”
Claim 3, line 2 and Claim 8, line 2
“a transport part capable of gripping”
Claim 3, line 3 and Claim 8, line 3
 “a position detection unit which detects”
Claim 5, line 2 and Claim 10, line 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The control unit, as recited in claims 1-4 and 6-9 (Claim 1, line 10; Claim 2, line 3; Claim 3, line 5; Claim 4, line 4; Claim 6, line 10; Claim 7, line3; Claim 8, line 5; Claim 9, line 4), is not supported by equivalent structure in the specification. Paragraphs 0044-0045 disclose that the control unit controls based on stored location information in a storage unit but does not disclose any equivalent structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6:
The following language in claim 1 and 6, “a forming apparatus which supplies a gas into a cylindrical metal pipe material” (line 2) positively recites a cylindrical metal pipe as part of the invention. It is unclear if the applicant intends the cylindrical metal pipe to be the work piece, or product, of the invented apparatus or if the pipe is required as a distinct part of the invention. For examination, it is interpreted that the cylindrical metal pipe is an intended work piece.
The claim limitations in claims 1-4 and 6-9 outlined below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claims 1-4 and 6-9:

Similarly, page 8, paragraph 0015, lines 2-3 recite that the supply device may include “a rotation and transport part composed of an articulated arm” and it is equally unclear what constitutes an articulated arm. The recitations in claims 3 and 8 of “a transport part capable of gripping” (claim 3, line 3 and claim 8, line 3), as outlined above, are not supported by equivalent structure in the specification.
The claim language “a control device which controls” (claims 1 and 6, line 6 in each) is not supported in the specification by equivalent structure.  
The following claim language in claims 1-4 and 6-9: “control unit which controls” (Claim 1, line 10; Claim 2, line 3; Claim 3, lines 4-5; Claim 4, line 4; Claim 6, line 10; Claim 7, line 3; Claim 8, line 5; Claim 9, line 4) is not supported in the specification. Paragraphs 0044-0045 disclose that the control unit controls based on stored location information in a storage unit but does not disclose the equivalent structure. 
The following claim language in claims 2 and 7, “a storage unit which stores” (Claim 2, line 1 and Claim 7, line 1) is not supported in the specification by equivalent structure. Paragraph 0043 discloses that positional information related to the work piece is stored but does not disclose the equivalent structure of the storage unit.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori, Izuru et al (US7661283B2), hereinafter referred to as “Hori”.
Regarding Claim 1:
Hori discloses a forming system comprising a forming apparatus (Col 1, lines 5-7) which supplies a gas into a cylindrical metal pipe material (Col 2, lines 65-66) having a welded portion in which end portions of a plate material are welded to each other (It is interpreted that the claimed metal pipe is the work piece being formed and not positively recited as integral structure to the invention and is therefore an intended use of the invention), in a state where the metal pipe material is disposed between a set of dies (Fig 3 – item 130), thereby expanding the metal pipe material (Col 5, lines 60-61), a supply device (Fig 3 – item 22a) which supplies the metal pipe material to the forming apparatus, and a control device which controls an operation of the supply device (Annotated below in Fig 4)

    PNG
    media_image1.png
    666
    696
    media_image1.png
    Greyscale


It is interpreted that the device of Hori is capable of positioning a welded metal pipe work piece between the dies such that the weld is not aligned along a straight line connecting the longest position and the center of the metal pipe material (Col 8, lines 19-22; disclose positioning of the work piece between the dies).
Regarding Claim 6:
Hori discloses a forming system comprising, a forming apparatus (Col 1, lines 5-7) which supplies a gas into a cylindrical metal pipe material (Col 2, lines 65-66) having a welded portion in which end portions of a plate material are welded to each other (It is interpreted that the claimed metal pipe is the work piece being formed and not positively recited as integral structure to the invention and is therefore an intended use of the invention), in a state where the metal pipe material is disposed between a set of dies (Fig 3 – item 130), thereby expanding the metal pipe material; a supply device (Fig 3 – item 22a) which supplies the metal pipe material to the forming apparatus; and a control device which controls an operation of the supply device (Annotated above in Fig 4; the combination of the motor, item 54, and energized items in the supply device is interpreted to comprise a control device which controls an operation of the supply device item 22a, see Col 8 lines 7-11) wherein, in a case where a position at 
It is interpreted that the device of Hori is capable of positioning a welded metal pipe work piece between the dies such that the weld is not aligned along a straight line connecting the longest position and the center of the metal pipe material (Col 8, lines 19-22; disclose positioning of the work piece between the dies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Izuru et al (US7661283B2) in view of Schindler, Donald G. (US3970910A), hereinafter referred to as “Schindler”.
Regarding Claim 2:
Hori discloses the forming system according to claim 1. However, Hori is silent to wherein the control device includes a storage unit which stores the longest position, and the control unit controls the supply of the metal pipe material to the forming apparatus by the supply device such that the welded 
Schindler teaches a weld tracking apparatus to sense displacement of a weld on a length of pipe in order to position it in an apparatus. Schindler further teaches wherein the control device includes a storage unit (Fig 1 – item 40) which stores the longest position, and the control unit (Fig 1 – items 46 and 48; the signal and motor control the supply of the work piece) controls the supply of the metal pipe material to the forming apparatus by the supply device such that the welded portion is not located on the straight line, based on information on the longest position stored in the storage unit (The controller, 40, of Schindler is capable of storing positional information, such as a longest position, since the automatic function of the weld tracking system aligns the weld at a fixed circumferential position; see Col 1, lines 17-19).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the control device (as annotated above in Fig 4) of Hori by incorporating the storage unit of Schindler to provide automatic control and maintain weld bead alignment in a specific circumferential position, as taught by Schindler, within the forming apparatus for efficient pipe forming operations.
Regarding Claim 3:
The combined device of Hori and Schindler disclose the forming system according to claim 2. Schindler discloses wherein the supply device includes a rotating part (Fig 1 – item 50) capable of rotating the metal pipe material around a central axis (Fig 1 – item 2 is rotated about its own longitudinal axis) and the control unit (Fig 1 – items 46 and 48) controls an operation of the rotating part so as to adjust a direction in which the welded portion is located with respect to the center of the metal pipe material in a case of being viewed from the extension direction, by rotating the metal pipe material around the central axis by the rotating part (Col 2, lines 38-40; Schindler discloses adjusting pipe direction to locate the weld to the desired reference point),

It would have been obvious to one of ordinary skill in the art, before the effective filing date to incorporate the rotating part of Schindler, in which automatic positioning of a welded pipe to a fixed circumferential location is taught, into the supply device of Hori where automatic gripping and transporting of a metal pipe is taught. The resulting combination of Schindler’s rotating part into the supply device of Hori allows for efficient gripping, transport and final positioning of a welded pipe during forming operations.
Regarding Claim 4:
The combined device of Hori and Schindler disclose the forming system according to claim 2. Hori discloses wherein the supply device (Fig 4 – item 22a) includes a rotation (Fig 4 – item 116) and transport part (Fig 4 – item 62) composed of an articulated arm capable of gripping the metal pipe material and rotating the gripped metal pipe material around a central axis and capable of transporting the metal pipe material to the forming apparatus (The combination of the rotating part and the transport part, items 116 and 62 respectively, are interpreted to constitute an articulating arm).
Schindler discloses the control unit (Fig 1 – items 46 and 48) controls an operation of the rotation and transport part so as to adjust a direction in which the welded portion is located with respect to the center of the metal pipe material (Col 2, lines 38-40; Schindler discloses adjusting pipe 
The combined device incorporating Schindler’s control unit into Hori’s control device is capable of gripping the metal pipe material and rotating the metal pipe material around the central axis by the rotation and transport part, and to transport the metal pipe material to the forming apparatus, when the metal pipe material is supplied to the forming apparatus by the supply device. Schindler teaches the automatic functionality of a rotating part to position the welded pipe, and Hori teaches the automatic gripping and transporting of the metal pipe and it therefore is obvious that one of ordinary skill in the art would combine the features into the control unit of Schindler in the combined device of Hori and Schindler for efficient and automatic pipe forming operations.
Regarding Claim 7:
Hori discloses the forming system according to claim 6. However, Hori is silent to wherein the control device includes a storage unit which stores the shortest position, and the control unit controls the supply of the metal pipe material to the forming apparatus by the supply device such that the welded portion is located on the straight line, based on information on the shortest position stored in the storage unit.
Schindler teaches a weld tracking apparatus to sense displacement of a weld on a length of pipe in order to position it in an apparatus. Schindler further teaches wherein the control device includes a storage unit (Fig 1 – item 40) which stores the shortest position, and the control unit (Fig 1 – items 46 and 48; the signal and motor control the supply of the work piece) controls the supply of the metal pipe material to the forming apparatus by the supply device such that the welded portion is not located on the straight line, based on information on the shortest position stored in the storage unit (The 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the control device (as annotated above in Fig 4) of Hori by incorporating the storage unit of Schindler into the control device to provide automatic control and maintain weld bead alignment in a specific circumferential position, as taught by Schindler, within the forming apparatus for efficient forming operations.
Regarding Claim 8:
The combined device of Hori and Schindler disclose the forming system according to claim 7. Schindler discloses wherein the supply device includes a rotating part (Fig 1 – item 50) capable of rotating the metal pipe material around a central axis (Fig 1 – item 2 is rotated about its own longitudinal axis), and the control unit (Fig 1 – items 46 and 48) controls an operation of the rotating part so as to adjust a direction in which the welded portion is located with respect to the center of the metal pipe material in a case of being viewed from the extension direction, by rotating the metal pipe material around the central axis by the rotating part (Col 2, lines 38-40; Schindler discloses adjusting pipe direction to locate the weld to the desired reference point),
Hori discloses a transport part (Fig 4 – item 62) capable of gripping the metal pipe material and capable of transporting the gripped metal pipe material (Col 8, lines 1-3) to the forming apparatus, when the metal pipe material is supplied to the forming apparatus by the supply device. The incorporation of Schindler’s control unit into Hori’s supply device is interpreted to be capable of controlling an operation of the transport part so as to grip and transport the metal pipe material to the forming apparatus by the transport part.
Schindler teaches the automatic functionality of a rotating part to advantageously position the welded pipe at a fixed circumferential location, and Hori teaches the automatic gripping and 
Regarding Claim 9:
The combined device of Hori and Schindler disclose the forming system according to claim 7. Hori discloses wherein the supply device (Fig 4 – item 22a) includes a rotation (Fig 4 – item 116) and transport part (Fig 4 – item 62) composed of an articulated arm capable of gripping the metal pipe material and rotating the gripped metal pipe material around a central axis and capable of transporting the metal pipe material to the forming apparatus (The combination of the rotating part and the transport part, items 116 and 62 respectively, are interpreted to constitute an articulating arm).
Schindler discloses the control unit (Fig 1 – items 46 and 48) controls an operation of the rotation and transport part so as to adjust a direction in which the welded portion is located with respect to the center of the metal pipe material in a case of being viewed from the extension direction, by gripping the metal pipe material and rotating the metal pipe material (Col 2, lines 38-40; Schindler discloses adjusting pipe direction to locate the weld to the desired reference point) around the central axis by the rotation and transport part, and to transport the metal pipe material to the forming apparatus, when the metal pipe material is supplied to the forming apparatus by the supply device.
The combined device incorporating Schindler’s control unit into Hori’s control device is capable of gripping the metal pipe material and rotating the metal pipe material around the central axis by the rotation and transport part, and to transport the metal pipe material to the forming apparatus, when the metal pipe material is supplied to the forming apparatus by the supply device. Schindler teaches the automatic functionality of a rotating part to position the welded pipe, and Hori teaches the automatic .
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Izuru et al (US7661283B2) in view of Schindler, Donald G. (US3970910A) and in view of Lee Won Kyu (KR20080045046A), hereinafter referred to as “Lee”.
Regarding Claim 5:
The combined device of Hori and Schindler disclose the forming system according to claim 2. However the combined device of Hori and Schindler are silent to further comprising, a position detection unit which detects a direction in which the welded portion is located with respect to the center of the metal pipe material in a case of being viewed from the extension direction, before the metal pipe material is supplied to the forming apparatus by the supply device.
Lee teaches an apparatus and a method for arranging pipes in order to form them while preventing a weld bead to avoid undesirable positions. Lee further teaches further comprising, a position detection unit (Fig 1 – item 6) which detects a direction in which the welded portion is located (Page 5, 3rd paragraph, lines 4-6) with respect to the center of the metal pipe material in a case of being viewed from the extension direction, before the metal pipe material is supplied to the forming apparatus by the supply device.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined forming device of Hori and Schindler by incorporating the position detection unit of Lee in order to avoid a forming of the pipe where the weld is located incorrectly and the weld cracks thereby increasing the lifetime of the work piece as taught by Lee.
Regarding Claim 10:
The combined device of Hori and Schindler disclose the forming system according to claim 7. However the combined device of Hori and Schindler are silent to wherein further comprising a position detection unit which detects a direction in which the welded portion is located with respect to the center of the metal pipe material in a case of being viewed from the extension direction, before the metal pipe material is supplied to the forming apparatus by the supply device.
Lee teaches an apparatus and a method for arranging pipes in order to form them while preventing a weld bead to avoid undesirable positions. Lee further teaches further comprising, a position detection unit (Fig 1 – item 6) which detects a direction in which the welded portion is located rd paragraph, lines 4-6) with respect to the center of the metal pipe material in a case of being viewed from the extension direction, before the metal pipe material is supplied to the forming apparatus by the supply device.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined forming device of Hori and Schindler by incorporating the position detection unit of Lee in order to avoid a forming of the pipe where the weld is located incorrectly and the weld cracks thereby increasing the lifetime of the work piece as taught by Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN E O'BRIEN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725